DETAILED ACTION
This action is pursuant to the claims filed on June 12, 2018. Currently claims 45-71 are pending with claims 49, 51-54, and 57-68 withdrawn from consideration (see election/restriction section below). Below follows a complete first action on the merits of claims 45-48, 50, 55-56, and 69-71.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species F (Fig. 10A-10C), claims 45-48, 50-58, and 69-71 in the reply filed on February 17, 2021 is acknowledged.  The traversal is on the ground(s) that “examination of all claims together raises no undue burden on the Examiner” (p. 1, Remarks).  This is not found persuasive. As outlined in the Restriction Requirement mailed November 11, 2021 the species do not meet the unity of invention requirement (i.e. there is no single general inventive concept). It was identified that the species require the technical feature of: “an electrosurgical instrument for delivering microwave energy into biological tissue, the electrosurgical instrument comprising: a coaxial cable for conveying microwave energy, the coaxial cable having an inner conductor, an outer conductor, and a first dielectric material separating the inner conductor and outer conductor; a radiating tip positioned at a distal end of the coaxial cable to receive the microwave energy from the coaxial cable; a dielectric tip formed from a second dielectric material that is different from the first dielectric material, and a distal conductive portion of the inner conductor, which extends longitudinally into the dielectric tip”. This technical feature is not special as it does not make a contribution over the prior art in view of Brannan et al (US PGPUB: 2014/0276739, outlined in detail in the mailed requirement).  As a result, the species are not drawn to a single invention and there is no requirement for a serious burden under unity of invention. See MPEP 1850 and MPEP 1893.03(d). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 49, 51-54, and 57-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 17, 2021. 
Examiner notes claims 51-54 are also withdrawn from consideration for being drawn to a non-elected species. While Applicant states that claims 51-54 and 57-58 are drawn to the elected species, this is not found persuasive as the “conductive finger” (334 in Fig. 8A-8B) limitation is not shown in the elected species of Figs. 10A-10C. Rather, this limitation is depicted in Figs. 8A-8C. Claims 57-58 are also withdrawn for their dependency on withdrawn claim 54. 
Thus, claims 45-48, 50, 55-56, and 69-71 are examined below. 
Information Disclosure Statement
The information disclosure statement filed June 12, 2018 fails to comply with 37 CFR 1.98(b)(2) which requires the following: “Each U.S. patent application publication listed in an information disclosure statement shall be identified by applicant, patent application publication number, and publication date.” The information disclosure statement has been placed in the application file, but the information referred to therein (i.e. the lined through references) has not been considered because the listed PGPUB numbers are not valid.
Claim Objections
Claims 46-48, 50, 55-56, 69, and 71 are objected to because of the following informalities: amend “An electrosurgical instrument” to – The electrosurgical instrument – in line 1 (of all listed claims). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-48, 50, 55-56, and 69-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation “a coaxial cable for conveying microwave energy” in line 3. However, it is unclear if this is the same or different than the microwave energy recited in line 1. For examination purposes, the limitation will be interpreted as the same microwave energy. 
Claim 70 recites the limitation “receive microwave energy” in line 8. However, since the limitations of claim 45 are not fully recited in claim 70, it is unclear if this microwave energy is the same or different than the microwave energy recited in claim 45 or the microwave energy recited in line 3 of claim 70. For examination purposes, the limitations will be interpreted as the same microwave energy. The Examiner suggests amending the claims to recite the particular limitations of claim 45. 
Claims 46-48, 50, 55-56, and 69-71 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45-46 and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al (US PGPUB: 2014/0276739) in view of Mahon et al (US PGPUB: 2003/0100894), further in view of Hancock et al (US PGPUB: 2010/0228244). 
Regarding independent claim 45, Brannan discloses an electrosurgical instrument (10) for delivering microwave energy into biological tissue ([0010]), the electrosurgical instrument comprising: 
a coaxial cable (14) for conveying microwave energy ([0059]), the coaxial cable having an inner conductor (220), an outer conductor (224), and a first dielectric material separating the inner conductor and outer conductor ([0059]; Fig. 3B); 
a radiating tip portion (12) disposed at a distal end of the coaxial cable to receive the microwave energy from the coaxial cable ([0058]); and 
wherein the radiating tip portion comprises: 
a dielectric tip (19) formed from a second dielectric material that is different from the first dielectric material ([0094] discusses tip 19 made from a dielectric comprising a high dielectric constant; e.g. zirconia ceramic, different than the first dielectric), and 
a distal conductive portion (320) of the inner conductor, which extends longitudinally into the dielectric tip ([0085]; Fig. 7A), 
wherein the second dielectric material has a dielectric constant greater than the first dielectric material (zirconia ceramic has higher dielectric constant than PTFE), 
Brannan does not explicitly disclose an imaging element for conveying an imaging signal to permit visualisation of a distal end of the instrument, and wherein the imaging element extends through the first dielectric material and radiating tip portion within the inner conductor and distal conductive portion.
However, Mahon discloses an electrosurgical instrument (Fig. 1:12) comprising a radiating tip (Fig, 6 displays tip of instrument; [0028] discusses the radiating properties). An imaging element (Fig 6: 50’) for conveying an imaging signal to permit visualization of the distal end of the instrument (Fig. 6; [0044] discusses the use of the element for visualization/imagining). The imaging element (50’) extends through the first dielectric material (26) and radiating tip portion within the inner conductor (24) and distal conductive portion (36; 
While Brannan discloses portions of the length of the device are suitable to form a quarter wavelength ([0074], Brannan does not explicitly disclose the geometry of the second dielectric material and its dielectric constant being selected such that an axial length of the dielectric tip corresponds to a fraction of a wavelength of the microwave energy when propagating in the dielectric tip, whereby the radiating tip portion is arranged as a quarter wave impedance transformer to match an input impedance to a tissue load impedance to radiate a localized microwave field for tissue ablation.
However, Hancock discloses a similar microwave device (Fig. 1-3). The device length and dielectric constant of the dielectric materials are chosen in order improve the impedance match at the tip (abstract, [0048], [0062], [0074]) corresponding to a fraction of wavelength of the microwave energy ([0078]). The transmission line (i.e. the radiating tip) is arranged a quarter wave impedance transformer to match the source impedance to the load tissue impedance (abstract, [0048], [0060]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Brannan to incorporate the quarter wave impedance transformer matching of Hancock. This configuration provides the benefit of more efficient dynamic tuning and focused radiated energy distribution ([0005]). 
Regarding dependent claim 46, in view of the combination of claim 45, while Brannan discloses the coaxial cable and the radiating tip having a diameter, Brannan fails to disclose wherein the outer diameter of the coaxial cable and radiating tip portion is equal to or less than 1.9 mm.
However, Hancock discloses a similar microwave device (Fig. 1-3). The device has an outer diameter of less than 1.9 mm ([0043]) “less than 1 mm”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the outer diameter of the coaxial cable and radiating tip of Brannan to be equal to or less than 1.9 mm as taught in Hancock. This configuration is utilized in order to facilitate suitable insertion percutaneously inside the body ([0012]). 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the outer diameter of the coaxial cable and radiating tip of Brannan to be equal to or less than 1.9 mm as taught by Hancock as applicant appears to have placed no criticality on the claimed range (see pp. [0107] of instant specification “although the invention need not be limited to these dimensions”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding dependent claim 69, in view of the combination of claim 45, Brannan further discloses wherein the coaxial cable (14) is mounted in an outer sheath (30), and wherein the outer sheath is a multi-lumen catheter (Fig. 3B; [0057] refer to first lumen 35 and second lumen 33 formed in 30) arranged to convey any one or more of: guide wires for controlling movement of the radiating tip section, and fluid for cooling the distal end of the instrument ([0065], [0073] refers to the lumens 33, 35 for conveying cooling fluid). 
Regarding independent claim 70, Brannan discloses an electrosurgical apparatus (Fig. 1-3B, 7A) for delivering microwave energy into lung tissue ([0044]), the electrosurgical apparatus comprising: 
a generator (28) for generating microwave energy ([0058]); 
a bronchoscope (bronchoscope 1002 in Fig. 11; note [0109] refers to bronchoscope as 1004) for non-percutaneous insertion into a patient's lungs ([0109]), the bronchoscope having an instrument channel running along its length ([0134] discusses the instrument channel running along its length); and an electrosurgical instrument according to claim 45 (see detailed rejection of claim 45 above) mounted in the instrument channel of the bronchoscope ([0134] discusses an instrument within the channel of the bronchoscope, capable of being the instrument of claim 45), wherein the coaxial cable (14) is connected to receive microwave energy from the generator ([0058]-[0059] discusses cable 14 connected to transmission 80, which is connected to the generator to receive microwave energy).
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al (US PGPUB: 2014/0276739) in view of Mahon et al (US PGPUB: 2003/0100894) and Hancock et al (US PGPUB: 2010/0228244), further in view of Bonn (US PGPUB: 2011/0077635).  
Regarding dependent claim 47, in view of the combination of claim 45, while Brannan discloses the dielectric constant of the second material is high, Brannan does not explicitly disclose wherein the dielectric constant of the second dielectric material is equal to or greater than 80.
However, Bonn discloses a microwave antenna assembly (Fig. 1) comprising a dialectic material (e.g. titanium dioxide) in order to improve the electrode matching ([0041]). It is noted . 
Claims 48, 50, and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al (US PGPUB: 2014/0276739) in view of Mahon et al (US PGPUB: 2003/0100894) and Hancock et al (US PGPUB: 2010/0228244), further in view of Burgener et al (US PGPUB: 2013/0072924).
Regarding dependent claim 48, in view of the combination of claim 45, Brannan/Mahon/Hancock do not explicitly disclose wherein the radiating tip portion further comprises an intermediate dielectric element surrounding a proximal part of the distal conductive portion and separating the first dielectric material from the dielectric tip, the intermediate dielectric element being formed from a third dielectric material that is different from the second dielectric material.
However, Burgener discloses a microwave antenna (Fig. 4) comprising a coaxial cable (42) including a first dielectric (48; [0038]) and a radiating tip portion (40; [0038]). The radiating tip comprises an intermediate dielectric (96) surrounding a proximal part of the distal conductive portion (80; see Fig. 4) and separating the first dielectric material (48) from the dielectric tip (70; see Fig. 4 and [0063]). The intermediate dielectric (96) is formed from third dielectric ([0063] e.g. air or other insulator) that is different than the second dielectric (note second dielectric 
Regarding dependent claim 50, in view of the combination of claim 45, Brannan/Mahon/Hancock do not explicitly disclose wherein the radiating tip portion includes a field shaping element arranged to direct the microwave field to one side of the radiating tip portion.  
However, Burgener discloses a microwave antenna (Fig. 9) comprising a radiating tip portion (146). The tip includes a field shaping element (sleeve 140) arranged to direct the microwave field to one side of the radiating tip portion ([0091]-[0092] discusses the sleeve is selectively disposed over the radiating portion to adjust shape/size of the desired radiating pattern, contemplating directing the microwave field to one side of the antenna). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Brannan to incorporate field shaping element of Burgener. This configuration provides the benefit of adjustability in order to properly tune the antenna ([0092]), as well as the ability to customize the radiation pattern ([0092]). 
Regarding dependent claim 55, in view of the combination of claim 50, Burgener wherein the field shaping element is a conductive sleeve (sleeve 140 including conductors 144; [0092]) formed over the dielectric tip (142; see Fig. 9), the conductive sleeve having a radiating slot formed therein on the side from which the microwave field is directed (see slots formed by 144 in Fig. 9).
Regarding dependent claim 56, in view of the combination of claim 55, Burgener further discloses wherein the conductive sleeve is rotatable relative the dielectric tip to adjust the circumferential position of the radiating slot ([0090], [0092], claim 18 discuss the rotation of the sleeve 140/142 in order to adjust the radiation pattern, contemplating adjusting the circumferential position of the slots).
Claim 71 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al (US PGPUB: 2014/0276739) in view of Mahon et al (US PGPUB: 2003/0100894) and Hancock et al (US PGPUB: 2010/0228244), further in view of Hancock (US PGPUB: 2013/0267943, hereinafter Hancock II).
Regarding dependent claim 71, in view of the combination of claim 70, while Brannan disclose delivering microwave energy, Brannan does not explicitly disclose further discloses wherein the generator is arranged to deliver pulses of microwave energy in time with the breathing cycle of the patient. 
However, Hancock II discloses a microwave delivery system (abstract; Fig. 2) that delivers microwave energy in pulses (at least [0020], [0137], [0168]). The system can optimize the pulse (i.e. pulse width, duty cycle) and energy delivery in order to ensure power delivery is proper ([0024], [0034], [0038], [0115], [0137]; interpreted as capable of delivering pulses in time with the breathing cycle of the patient). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Brannan to incorporate the pulse control of Hancock II. This configuration provides the benefit of enabling the user to control the level of power delivered to the tissue ([0137]), as well as determine the power level delivered to the tissue is same as the desired power level ([0034]). 
Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the microwave assembly disclosed in Brannan to incorporate the generator to deliver pulses of microwave energy in time with the breathing cycle of the patient of Hancock II because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. inputting the desired pulse duration and power) to achieve the predictable result of delivering controlled microwave energy based on the user’s input for treatment (See MPEP 2143(I)(A)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794